

116 S2641 RS: Promoting American National Security and Preventing the Resurgence of ISIS Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 327116th CONGRESS1st SessionS. 2641IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Rubio, Mr. Jones, Mr. Gardner, Mr. Barrasso, Mr. Portman, Ms. Duckworth, Mrs. Shaheen, Mr. Kaine, Mr. Durbin, Mr. Coons, Mr. Whitehouse, Ms. Hassan, Mr. Peters, Mr. Isakson, Mrs. Blackburn, Mr. Casey, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 12, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote United States national security and prevent the resurgence of ISIS, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promoting American National Security and Preventing the Resurgence of ISIS Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Promoting Stability in SyriaSec. 101. Appropriate congressional committees defined.Sec. 102. Findings.Sec. 103. Sense of Congress.Sec. 104. Strategy to prevent the resurgence of the Islamic State of Iraq and Al-Sham (ISIS) and its affiliates.Sec. 105. Briefings on Turkish incursion into Northeast Syria.Sec. 106. Humanitarian assistance to the people of Syria.Sec. 107. Report on accountability for violations of international law, including war crimes, and other harm to civilians in Syria during the Turkish incursion.Sec. 108. Restriction on arms sales to Turkey.Sec. 109. Opposition to loans from international financial institutions that benefit the Government of Turkey.Sec. 110. Statement of policy on denouncing targeting of Kurdish minority at the United Nations.Sec. 111. Participation of Turkey in NATO.Sec. 112. Report on net worth of President Recep Tayyip Erdoğan.TITLE II—Kurdish refugee crisis in SyriaSec. 201. Findings.Sec. 202. United States refugee program priorities.TITLE III—SanctionsSec. 301. Definitions.Sec. 302. Imposition of sanctions with respect to senior officials of the Government of Turkey.Sec. 303. Imposition of sanctions with respect to foreign persons providing arms to Turkish forces in Syria.Sec. 304. Imposition of sanctions with respect to financial institutions that facilitate transactions for Turkish Armed Forces.Sec. 305. Imposition of CAATSA section 231 sanctions against Turkey.Sec. 306. Imposition of sanctions with respect to support by the Russian Federation for the Assad regime.Sec. 307. Sanctions described.Sec. 308. Implementation; regulations; penalties.TITLE IV—Termination provisionsSec. 401. Appropriate congressional committees defined.Sec. 402. Termination of certain requirements.Sec. 403. Humanitarian waiver.Sec. 404. Sunset. IPromoting Stability in Syria 101.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—
 (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 102.FindingsCongress makes the following findings: (1)The Syrian Democratic Forces (SDF) have fought on the frontlines against the Islamic State of Iraq and al-Sham (ISIS), in close partnership with the United States and United States allies.
 (2)While territorial gains have been made, the Department of Defense, as of August 2019, estimates that ISIS likely retains between 14,000 and 18,000 members in Iraq and Syria, including up to 3,000 foreigners.
 (3)Since 2015, the United States Government has deployed members of the United States Armed Forces to Syria for the purpose of the counter-ISIS campaign, in an advise, assist, and accompany role, working closely with the SDF.
 (4)The congressionally mandated Syria Study Group in September 2019 found, Although the United States military mission in Syria is often lumped together with the Iraq and Afghanistan missions in the forever war category, the Syria case offers a different, and far less costly, model. A small United States military footprint, supported by United States air power and other high-end capabilities, reinforced by a global coalition of like-minded allies and partners, rallied a local partner force many times its size to liberate territory from a terrorist group.
 (5)According to the Department of Defense, as of August 2019, the SDF continued to hold about 10,000 ISIS fighters in detention centers in Northeast Syria this quarter. Of these, approximately 2,000 are foreigners from more than 50 countries. The remaining 8,000 are Iraqi and Syrian.
 (6)In August 2019, the United States Government and the Government of Turkey began implementing a security mechanism to address legitimate Turkish security concerns along the Turkish Syrian border in which United States and Turkey established a Combined Joint Operations Center and the SDF withdrew forces from certain areas.
 (7)On October 9, 2019, Turkish military units began operations in Syrian territory. (8)On October 13, 2019, the SDF announced a deal with President of Syria Bashar al-Assad’s regime that would allow government forces to enter the Kurdish-controlled areas of Northeast Syria for the first time in years.
 (9)On October 14, 2019, the governing coalition of the Kurdish self-administered region in Northeast Syria announced that they were finalizing a Memorandum of Understanding with Russia.
 (10)On October 14, 2019, the European Union unanimously announced that it would suspend weapons exports to Turkey in condemnation of their military action against Syria.
 103.Sense of CongressIt is the sense of Congress that— (1)the United States and Turkey have been treaty allies since 1952, when Turkey became a member of the North Atlantic Treaty Organization (NATO);
 (2)being a NATO member means that Turkey is treaty bound to safeguard the principles of democracy, individual liberty, and the rule of law, and importantly, should be united with other NATO allies in efforts for collective defense and the preservation of peace and security;
 (3)Turkey’s military invasion of Northeast Syria is an unacceptable and unnecessary escalation of tensions with the potential to cause a severe humanitarian crisis and undo the collective gains made in the fight against the Islamic State of Iraq and Syria (ISIS) by the United States and the 81 countries and organizations of the Global Coalition to Defeat ISIS, including NATO and the European Union (EU);
 (4)Turkey should immediately cease attacks against the Syrian Democratic Forces (SDF) and recall its forces back to Turkey;
 (5)targeted sanctions against Turkey are an appropriate response in order for Turkey to be held accountable for its military offensive in Northeast Syria;
 (6)Turkey’s military invasion into Northeast Syria is the latest example of the weakening and problematic United States-Turkey bilateral relationship and undermines the security of the United States and its NATO allies, including that of Turkey;
 (7)the SDF have been critical partners to United States and allied counter-ISIS and broader counterterrorism efforts in Syria, and the United States should continue this partnership with the SDF;
 (8)the United States Government should utilize diplomatic and military tools to ensure the enduring defeat of ISIS;
 (9)the United States should stand by critical allies and partners; (10)Russian and Iranian political and military influence in Syria present a threat to United States national security interests; and
 (11)the United States Government, in concert with the international community, should hold accountable members of the Syrian regime and the Governments of the Russian Federation and Iran for atrocities against the Syrian people.
				104.Strategy to prevent the resurgence of the Islamic State of Iraq and Al-Sham (ISIS) and its
			 affiliates
 (a)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, and the Administrator of the United States Agency for International Development, in consultation with the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees a strategy to prevent the resurgence of ISIS in Iraq and Syria.
 (b)Elements of the strategyThe strategy required under subsection (a) shall include the following elements: (1)A summary of the United States national security interests in Iraq and Syria and the impact a resurgence of ISIS would have on those interests.
 (2)A comprehensive assessment of current training and support programs by agency or department, specifically focused on countering ISIS and other terrorist organizations, including non-lethal assistance, training, and organizational capacity for the SDF, the Iraqi Security Forces, the Kurdish Peshmerga, and others to counter gains by ISIS and its affiliates.
 (3)A detailed description of United States Government efforts to support, develop, and expand local governance structures in areas in Syria previously liberated from ISIS control.
 (4)An estimate of the number of current, active ISIS members in Iraq and Syria, including an assessment of those being held in detainee camps or prisons.
 (5)A comprehensive plan to address ISIS detainees currently being held in Syria and Iraq, including— (A)the designation of an existing official within the Department of State to serve as a senior-level coordinator to coordinate, in conjunction with the lead and other relevant agencies, all matters for the United States Government relating to the long-term disposition of ISIS fighter detainees, including all matters in connection with—
 (i)repatriation, transfer, prosecution, and intelligence gathering; (ii)coordinating a whole-of-government approach with other countries and international organizations, including INTERPOL, to ensure secure chains of custody and locations of ISIS foreign terrorist fighter detainees;
 (iii)coordinating technical and evidentiary assistance to foreign countries to aid in the successful prosecution of ISIS foreign terrorist fighter detainees; and
 (iv)all multilateral and international engagements led by the Department of State and other agencies that are related to the current and future handling, detention, and prosecution of ISIS foreign terrorist fighter detainees; and
 (B)engagement with international partners on legal, tenable mechanisms for repatriating foreign fighters.
 (6)A description, which may be in classified form, of ISIS senior leadership and infrastructure and efforts to target leadership figures.
 (7)A comprehensive description of United States activities utilizing social media and other communication technologies strategy to counter ISIS’s propaganda, influence, and ability to recruit fighters domestically and internationally, including with private technology companies, and how such activities are being coordinated across the United States Government.
 (8)A description of the efforts of the United States Government, including economic sanctions, to deny financial resources, including revenues from natural resources extraction, sale of antiquities, kidnaping, extortion, taxation, smuggling, access to cash storage sites, and access to international financial networks, to ISIS and its affiliates, in conjunction with international partners and financial institutions.
 (9)A description of United States Government efforts to support credible war crimes prosecutions against ISIS fighters.
 (10)A plan to ensure the delivery of humanitarian assistance. 105.Briefings on Turkish incursion into Northeast Syria (a)Sense of CongressIt is the sense of Congress that—
 (1)the Russian Federation and Iran continue to exploit a security vacuum in Syria and continue to pose a threat to vital United States national security interests; and
 (2)continued Turkish military activity inside Syria will negatively impact the national security interest and regional stability of the United States.
					(b)Briefings required
 (1)In generalNot later than 15 days after the date of the enactment of this Act, and every 15 days thereafter, the Secretary of State, in coordination with the Secretary of Defense, and the Administrator of the United States Agency for International Development, in consultation with the heads of other appropriate Federal agencies, shall jointly brief the appropriate congressional committees on the October 2019 Turkish incursion into Syria, including the impact of the withdrawal of United States troops from Northeast Syria.
 (2)Elements of the briefingThe briefing required under paragraph (1) shall include the following elements: (A)A description of the impact of the incursion on the ability of ISIS to reconstitute a physical caliphate.
 (B)A description of the impact of the incursion on the Russian Federation's military and political influence in Syria.
 (C)A description of the impact of the incursion on Iran’s ability to increase its military and political influence in Syria.
 (D)A comprehensive assessment of the United States Government's activities to counter Iranian and Russian influence in Syria.
 (E)An outline of planned joint actions by the Department of State and the Department of Defense, in consultation with the heads of other appropriate Federal agencies, regarding any and all stabilization funds or activities for Syria and an explanation of how such funds and activities can contribute to stabilization in the current environment and without the limited United States troop presence in Northeast Syria.
 (F)The creation and use by the Government of Turkey of safe zones to justify the involuntary or uninformed return of Syrian refugees from Turkey to Syrian territory or to justify the forced displacement of Syrians inside Syria or to prevent Syrians from seeking international protections.
 (G)The role of the Government of Turkey and Turkish-backed forces in facilitating humanitarian actors, including international nongovernmental organizations (INGOs) for cross-border work from Turkey and in ensuring efficient open supply lines for humanitarian assistance and personnel through border crossing points on the Turkey-Syria and Iraq-Syria borders and facilitating safe passage of humanitarian assistance to Syrians inside Syria based on need.
 (H)The actions of the Government of Turkey and Turkish-backed forces in the operation of all camps for families displaced by conflict as civilian facilities and ensuring that camp residents, in particular women and children, are treated as civilian victims of conflict in accordance with international law and standards.
 (I)The actions of the Government of Turkey and Turkish-backed forces in taking effective measures to protect civilians and civilian infrastructure, including health facilities, water-pumping stations, and restricting use of explosive weapons in populated areas.
 106.Humanitarian assistance to the people of SyriaThe President is authorized to provide humanitarian assistance pursuant to the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) to support the people of Syria, both in Syria and displaced in surrounding countries, in accordance with established international humanitarian principles.
			107.Report on accountability for violations of international law, including war crimes, and other harm
			 to civilians in Syria during the Turkish incursion
 (a)Sense of CongressIt is the sense of Congress that— (1)Turkish and pro-Turkish forces should end all practices involving arbitrary arrests, enforced disappearances, torture, arbitrary executions, and other unlawful treatment; and
 (2)all stakeholders in the Turkish incursion should reveal the fate or the location of all persons who have been subjected to enforced disappearance by such stakeholders.
					(b)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that describes the causes and consequences of civilian harm occurring during the Turkish incursion into Northeast Syria, including violations of the law of armed conflict, and gross violations of human rights as a result of the actions of all parties to the conflict.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of civilian harm occurring in the context of the Turkish incursion, including—
 (i)mass casualty incidents; and (ii)damage to, and destruction of, civilian infrastructure and services, including—
 (I)hospitals and other medical facilities; (II)electrical grids;
 (III)water systems; and (IV)other critical infrastructure.
 (B)A description of violations of the law of armed conflict committed during the Turkish incursion into Northeast Syria by all forces involved in the Turkish-led coalition and all forces fighting on its behalf and by any other combatants in the conflict, including—
 (i)alleged war crimes; (ii)specific instances of failure by the parties to the conflict to exercise distinction, proportionality, and precaution in the use force in accordance with the law of armed conflict;
 (iii)arbitrary denials of humanitarian access and the resulting impact on the alleviation of human suffering;
 (iv)extra-judicial executions and detention-related abuses; and (v)other acts that may constitute violations of the law of armed conflict.
 (C)Recommendations for establishing accountability mechanisms for the civilian harm, war crimes, other violations of the law of armed conflict, and gross violations of human rights perpetrated by Turkish and pro-Turkish forces Syria, including the potential for prosecuting individuals perpetrating, organizing, directing, or ordering such violations.
						108.Restriction on arms sales to Turkey
 (a)Prohibition on arms transfers to Turkish military unitsNo United States defense articles, services, or technology may be transferred under the Arms Export Control Act (22 U.S.C. 2751 et seq.) to Turkey if such articles, services, or technology could be used in operations by the Turkish Armed Forces in Syria.
 (b)ExceptionThe prohibition under subsection (a) does not apply to transfers for ultimate end use by the United States Armed Forces or in military operations approved by NATO.
 (c)No use of emergency authorityThe authority of the President to waive statutory congressional review periods under the Arms Export Control Act (22 U.S.C. 2751 et seq.) in cases in which an emergency exists shall not apply to the transfer of defense articles or services to Turkey.
				109.Opposition to loans from international financial institutions that benefit the Government of Turkey
 (a)In generalThe President shall direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the Government of Turkey.
 (b)International financial institution definedIn this section, the term international financial institution has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)).
 110.Statement of policy on denouncing targeting of Kurdish minority at the United NationsIt is the policy of the United States to use the voice and vote of the United States at the United Nations—
 (1)to denounce the targeting of the Kurdish minority in Northeast Syria; and
 (2)to in no way support activities of the Government of Turkey targeting the Kurdish community in Syria.
				111.Participation of Turkey in NATO
 (a)FindingsCongress makes the following findings: (1)Article 1 of the North Atlantic Treaty, signed at Washington April 4, 1949, states, The Parties undertake, as set forth in the Charter of the United Nations, to settle any international dispute in which they may be involved by peaceful means in such a manner that international peace and security and justice are not endangered, and to refrain in their international relations from the threat or use of force in any manner inconsistent with the purposes of the United Nations.
 (2)Turkey has invaded Northeast Syria with the intention of targeting the Kurdish minority in the country, in a manner inconsistent with article 1 of the North Atlantic Treaty.
 (b)Department of State report on participation of Turkey in NATONot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that includes the following elements:
 (1)An assessment of the historical contributions made by Turkey to the NATO alliance since it became a member in 1952.
 (2)An assessment of the impact of Turkey’s October 2019 incursion into Northeast Syria for the national security of its NATO allies.
 (3)An assessment of Turkey’s role in the alliance and the future prospects for Turkey to fully embrace and implement all 14 articles of the North Atlantic Treaty.
 112.Report on net worth of President Recep Tayyip ErdoğanNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income of Turkish President Recep Tayyip Erdoğan and his family members (including spouse, children, parents, and siblings), including assets, investments, other business interests, and relevant beneficial ownership information.
			IIKurdish refugee crisis in Syria
 201.FindingsCongress makes the following findings: (1)According to the United Nations Office for the Coordination of Humanitarian Affairs, more than 160,000 Syrian Kurdish civilians are internally displaced and more than 400,000 civilians in the Syrian conflict zone will have significant humanitarian needs in Kurdish-controlled areas of Northeastern Syria as a result of ongoing Turkish operations against Syrian Democratic Forces.
 (2)Members of the Syrian Democratic Forces have fought on the front lines against the Islamic State, in partnership and with the close support of the United States and its allies.
				202.United States refugee program priorities
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern—
 (1)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who partnered with, or worked for or directly with, the United States Government in Syria;
 (2)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who were employed in Syria by—
 (A)a media or nongovernmental organization based in the United States; (B)an organization or entity that has received a grant from, or entered into a cooperative agreement or contract with, the United States Government; or
 (C)an organization that— (i)was continuously physically present in Northeast Syria between 2011 and the date of the enactment of this Act; and
 (ii)has partnered with an organization described in subparagraph (A) or (B); (3)the spouses, children, sons, daughters, siblings, and parents of aliens described in paragraph (1) or section 204(b);
 (4)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who have an immediate relative (as defined in section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i))) or a family member described in section 203(a) of such Act (8 U.S.C. 203(a)) who is physically present in the United States;
 (5)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who were or are employed by the United States Government in Syria, for an aggregate period of at least 1 year; and
 (6)citizens or nationals of Syria or Iraq, or stateless persons who habitually resided in Syria or Iraq, who provided service to United States counter-ISIS efforts for an aggregate period of at least 1 year.
 (b)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.
 (c)Membership in certain Syrian organizationsAn applicant for admission to the United States may not be deemed inadmissible based on membership in, or support provided to, the Syrian Democratic Forces.
 (d)Exclusion from numerical limitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).
 (e)Identification of other persecuted groupsThe Secretary of State, or the designee of the Secretary, is authorized to classify other groups of Syrians, including vulnerable populations, as Priority 2 refugees of special humanitarian concern.
 (f)Satisfaction of other requirementsAliens granted status under this section as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be deemed to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.
				IIISanctions
 301.DefinitionsIn this title: (1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (3)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States Code.
 (4)Foreign financial institutionThe term foreign financial institution has the meaning given that term in regulations prescribed by the Secretary of the Treasury. (5)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (6)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (7)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					302.Imposition of sanctions with respect to senior officials of the Government of Turkey
 (a)In generalOn and after the date that is 15 days after the date of the enactment of this Act, each of the following officials shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury:
 (1)The Minister of National Defense of Turkey. (2)The Chief of the General Staff of the Turkish Armed Forces.
 (3)The Commander of the 2nd Army of the Turkish Armed Forces. (4)The Minister of Treasury and Finance of Turkey.
					(b)Sanctions with respect to additional officials
 (1)ListNot later than 30 days after the date of the enactment of this Act, and every 60 days thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a list of the following foreign persons:
 (A)Senior officials of the Ministry of National Defense of Turkey involved in the decision to invade Syria.
 (B)Senior officials of the Turkish Armed Forces leading attacks against the Syrian Democratic Forces. (C)Officials of the Government of Turkey significantly facilitating Turkey’s military operations in Syria.
 (D)Officials of the Government of Turkey and members of the Turkish Armed Forces who are responsible for, are complicit in, have directly or indirectly engaged in, or have attempted to engage in, any of the following relating to Turkey’s invasion of Northeast Syria:
 (i)A violation of the law of armed conflict. (ii)A gross violation of internationally recognized human rights.
 (2)Imposition of sanctionsOn and after the date that is 15 days after the submission of the most recent list required by paragraph (1), each foreign person identified on the list shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
					303.Imposition of sanctions with respect to foreign persons providing arms to Turkish forces in Syria
 (a)Report requiredNot later than 30 days after the date of the enactment of this Act, and every 60 days thereafter and as new information becomes available, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the President and the appropriate congressional committees a list of any foreign persons determined to have knowingly provided, on or after such date of enactment, defense articles, services, or technology to Turkey if such articles, services, or technology could be used in operations by the Turkish Armed Forces in Syria.
 (b)Imposition of sanctionsThe President shall impose the sanctions described in section 307 with respect to each foreign person identified on the list required by subsection (a).
 (c)ExceptionThe sanctions imposed pursuant to this section shall not apply to transfers defense articles, services, or technology for ultimate end use by the United States Armed Forces or in military operations approved by NATO.
				(d)Waiver
 (1)In generalThe President may waive, on a case-by-case basis and for a period of not more than 90 days, the imposition of sanctions under this section with respect to a foreign person if the President—
 (A)determines the waiver is important to the national security interests of the United States; and
 (B)not later than 30 days after making such a determination, submits to the appropriate congressional committees a report on the determination.
 (2)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under paragraph (1) for an additional period of not more than 90 days if, not later than 15 days before the waiver expires, the President—
 (A)determines the renewal of the waiver is important to the national security interests of the United; and
 (B)submits to the appropriate congressional committees a report on the determination.
						304.Imposition of sanctions with respect to financial institutions that facilitate transactions for
			 Turkish Armed Forces
 (a)Halk bankasi or halkbankNot later than 15 days after the date of enactment of this Act, the following entities shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury:
 (1)Halk Bankasi; (2)Halkbank; or
 (3)any successor entity to an entity specified in paragraph (1) or (2).
 (b)Additional financial institutionsIf the Secretary of State, in consultation with the Secretary of Defense, the Secretary of Treasury, and the Director of National Intelligence, determines that any foreign financial institution (other than a financial institution specified in subsection (a)), has knowingly facilitated transactions for the Turkish Armed Forces or the defense industry in Turkey relating to the military operations of Turkey in Syria, the President shall, not later than 60 days after that determination, impose the sanctions described in section 307 with respect to that financial institution.
				305.Imposition of CAATSA section 231 sanctions against Turkey
 (a)Treatment of purchase of S–400 air and missile defense system as sanctionable transactionFor the purposes of section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525), Turkey’s acquisition of the S–400 air and missile defense system from the Russian Federation beginning July 12, 2019, shall be considered to be a significant transaction described in that section.
 (b)Imposition of sanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose 5 or more of the sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to the Government of Turkey.
				306.Imposition of sanctions with respect to support by the Russian Federation for the Assad regime
 (a)List requiredNot later than 30 days after the date of the enactment of this Act, and every 60 days thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to appropriate congressional committees a list of each Russian person that, on or after such date of enactment, knowingly exports, transfers, or otherwise provides to Syria significant financial, material, or technological support that contributes materially to the ability of the Government of Syria to acquire defense articles, defense services, and related information.
 (b)SanctionsA Russian person identified on the list required by subsection (a) shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
				(c)Waiver
 (1)In generalThe President may, on a case-by-case basis and for renewable periods of not to exceed 60 days, waive the application of this section with respect to a Russian person if the President determines and certifies to the appropriate congressional committees that such a waiver is in the vital national security interests of the United States.
 (2)CertificationThe certification referenced in paragraph (1) shall include a detailed explanation of the specific factors upon which the determination was made that a waiver is in the vital national security interests of the United States.
 (3)BriefingNot later than 10 days after the issuance of a waiver under paragraph (1), and every 90 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the justification for the waiver.
 (d)Russian person definedIn this section, the term Russian person has the meaning given that term in section 256(c) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9545(c)).
 307.Sanctions describedThe sanctions described in this section are the following: (1)Asset blockingThe President shall exercise all of the powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens inadmissible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalAn alien described in subparagraph (A) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.
 (ii)Immediate effectA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (C)Exception to comply with united nations headquarters agreementSanctions under this paragraph shall not apply to the admission of an alien if such admission is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
					308.Implementation; regulations; penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title.
 (b)RegulationsThe President shall issue such regulations, licenses, and orders as are necessary to carry out this title.
 (c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this title or any regulation, license, or order issued to carry out this title shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				IVTermination provisions
 401.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
				402.Termination of certain requirements
 (a)In generalThe restriction under section 108, the requirement under section 109, and the sanctions imposed under sections 302 and 303, shall terminate if the President determines and submits to the appropriate congressional committees a finding that—
 (1)Turkey has halted attacks against the Syrian Democratic Forces, Kurdish and Arab civilians, and other religious and ethnic minority communities in Northeast Syria;
 (2)Turkish forces not involved in coordinated operations with NATO allies or the Global Coalition to Defeat ISIS have withdrawn from Northeast Syria; and
 (3)Turkey is not hindering counterterrorism operations against ISIS. (b)Financial sanctionsFinancial sanctions imposed under section 304 shall terminate if the President determines and submits to the appropriate congressional committees the finding described in subsection (a)(1).
 403.Humanitarian waiverThe President may waive the application of section 302, 303, or 304 for the purpose of providing humanitarian assistance if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and consistent with the national security interests of the United States and, not later than 15 days before issuing such a waiver, the President submits to such committees a justification relating to such determination.
 404.SunsetThis Act shall terminate on the date that is 3 years after the date on which sanctions imposed pursuant to this Act have terminated.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promoting American National Security and Preventing the Resurgence of ISIS Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Promoting stability in SyriaSec. 101. Appropriate congressional committees defined.Sec. 102. Findings.Sec. 103. Sense of Congress.Sec. 104. Strategy to prevent the resurgence of the Islamic State of Iraq and Syria (ISIS) and its affiliates.Sec. 105. Briefings on Turkish incursion into northeast Syria.Sec. 106. Humanitarian assistance to the people of Syria.Sec. 107. Report on accountability for violations of international law, including war crimes, and other harm to civilians in Syria during the Turkish incursion.Sec. 108. Statement of policy on denouncing targeting of Kurdish community at the United Nations.Sec. 109. Participation of Turkey in NATO.Sec. 110. Report on net worth of President Recep Tayyip Erdoğan. Sec. 111. Sense of Congress on Geneva Convention prohibition against pillage.TITLE II—Assisting vulnerable Kurdish partnersSec. 201. Findings.Sec. 202. United States refugee program priorities.Sec. 203. Special immigrant status for certain Syrian Kurds and other Syrians who worked for the United States Government in Syria.Sec. 204. Processing mechanisms.TITLE III—Sanctions and other restrictive measuresSec. 301. Definitions.Subtitle A—Measures to deter Turkish malign activities in SyriaSec. 311. Effective date; termination.Sec. 312. Restriction on arms sales to Turkey.Sec. 313. Opposition to loans from international financial institutions that benefit the Government of Turkey.Sec. 314. Imposition of sanctions with respect to officials of the Government of Turkey relating to operations in Syria.Sec. 315. Imposition of sanctions with respect to foreign persons providing arms to Turkish forces in Syria.Sec. 316. Imposition of sanctions with respect to foreign financial institutions that facilitate transactions for Turkish Armed Forces.Subtitle B—Other sanctions and restrictive measuresSec. 321. Imposition of sanctions with respect to officials of the Government of Turkey involved in human rights abuses.Sec. 322. Imposition of CAATSA section 231 sanctions against Turkey.Sec. 323. Prohibition on transfer of F–35 aircraft to Turkey.Sec. 324. Limitations on future transfer of F–35 aircraft to Turkey.Sec. 325. Prohibition on export or transfer to Turkey of F–16 aircraft and related training, spare parts, and other support.Sec. 326. Imposition of sanctions with respect to support by the Russian Federation for the Assad regime.Sec. 327. Sense of Congress on civilian nuclear cooperation agreements with Turkey.Subtitle C—General provisionsSec. 331. Exceptions; waivers.Sec. 332. Implementation; regulations; penalties.Sec. 333. Studies on effectiveness of sanctions in achieving foreign policy objectives.TITLE IV—MiscellaneousSec. 401. Agreement for NATO members not to acquire defense technology incompatible with the security of NATO systems.Sec. 402. No authorization for the use of military force.TITLE V—TerminationSec. 501. Termination. IPromoting stability in Syria 101.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means—
 (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 102.FindingsCongress makes the following findings: (1)On July 12, 2019, the Government of Turkey took delivery of the S-400 air defense system, which it purchased from the defense sector of the Government of the Russian Federation for a reported cost of $2,500,000,000.
 (2)The Syrian Democratic Forces (SDF) have fought on the frontlines against the Islamic State of Iraq and Syria (ISIS), in close partnership with the United States and United States allies.
 (3)While territorial gains have been made, the Department of Defense, as of November 27, 2019, estimated that ISIS retains roughly 11,000 fighters in Iraq and Syria.
 (4)Since 2015, the United States Government has deployed members of the United States Armed Forces to Syria for the purpose of the counter-ISIS campaign, in an advise, assist, and accompany role, working closely with the SDF.
 (5)The congressionally-mandated Syria Study Group in September 2019 found, Although the United States military mission in Syria is often lumped together with the Iraq and Afghanistan missions in the forever war category, the Syria case offers a different, and far less costly, model. A small United States military footprint, supported by United States air power and other high-end capabilities, reinforced by a global coalition of like-minded allies and partners, rallied a local partner force many times its size to liberate territory from a terrorist group.
 (6)According to the Department of Defense, as of August 2019, the SDF continued to hold about 10,000 ISIS fighters in detention centers in northeast Syria this quarter. Of these, approximately 2,000 are foreigners from more than 50 countries. The remaining 8,000 are Iraqi and Syrian.
 (7)In August 2019, the United States Government and the Government of Turkey began implementing a security mechanism to address legitimate Turkish security concerns along the Turkish Syrian border in which United States and Turkey established a Combined Joint Operations Center and the SDF withdrew forces from certain areas.
 (8)On October 9, 2019, Turkish military units began operations in Syrian territory. (9)The Government of Turkey’s October 9, 2019, military offensive created new waves of displaced people, hindered humanitarian operations, and resulted in the escape of ISIS detainees from SDF-run prison camps.
 (10)On October 13, 2019, the SDF announced a deal with President of Syria Bashar al-Assad’s regime that would allow government forces to enter the Kurdish-controlled areas of northeast Syria for the first time in years.
 (11)On October 14, 2019, the European Union unanimously announced that it would suspend weapons exports to Turkey in condemnation of their military action in northeast Syria.
 (12)On October 17, 2019, the United States Government negotiated a temporary pause in fighting between the Government of Turkey and Syrian Kurdish fighters.
 (13)On October 22, 2019, the Government of the Russian Federation and the Government of Turkey signed a 10-point memorandum of understanding, mandating the withdrawal of Syrian Kurdish fighters from areas targeted in Operation Peace Spring.
 (14)In November 2019, the Turkish Armed Forces began testing the S-400 air defense system that the Turkish Armed Forces purchased from the Russian Federation.
 (15)On November 25, 2019, the Department of Defense announced that it had resumed operations against ISIS in Syria.
 (16)As of December 2019, public reports indicated skirmishes continue between Syrian Kurdish fighters and Turkish forces and the Turkish Supported Opposition.
 103.Sense of CongressIt is the sense of Congress that— (1)the United States and Turkey have been treaty allies since 1952, when Turkey became a member of the North Atlantic Treaty Organization (NATO);
 (2)being a NATO member means that Turkey is treaty bound to safeguard the principles of democracy, individual liberty, and the rule of law, and importantly, should be united with other NATO allies in efforts for collective defense and the preservation of peace and security;
 (3)since the Korean War, Turkish troops have fought alongside the United States Armed Forces and have been key to the Resolute Support mission in Afghanistan;
 (4)the Government of Turkey’s military invasion of northeast Syria is an unacceptable and unnecessary escalation of tensions with the potential to cause a severe humanitarian crisis;
 (5)the Government of Turkey’s military offensive threatens to undo the collective gains made in the fight against the Islamic State of Iraq and Syria (ISIS) by the United States and the 81 countries and organizations of the Global Coalition to Defeat ISIS, including NATO and the European Union (EU);
 (6)the Government of Turkey should immediately cease any further attacks against the Syrian Democratic Forces (SDF), Kurdish or Arab civilians, or other religious or ethnic minorities in northeast Syria, and recall its forces back to Turkey;
 (7)targeted sanctions and other restrictive measures against Turkey are appropriate to incentivize the Government of Turkey to refrain from destabilizing activity in northeast Syria and to reevaluate its decision to purchase the S-400 air defense system from the Russian Federation;
 (8)the Government of Turkey’s military invasion into northeast Syria is the latest example of the weakening and problematic United States-Turkey bilateral relationship and undermines the security of the United States and its NATO allies, including that of Turkey;
 (9)the SDF have been critical partners to United States-led counter-ISIS and broader counterterrorism efforts in Syria, and the United States should continue this partnership with the SDF;
 (10)the United States Government should utilize diplomatic and military tools to ensure the enduring defeat of ISIS;
 (11)the United States should stand by critical allies and partners; (12)the Government of Turkey’s decision to purchase the S-400 air defense system from the Government of the Russian Federation, despite clear warnings from the United States about that system’s fundamental incompatibility with the United States and NATO systems currently operating in Turkey, threatens to undermine Turkey’s relationship with the United States and NATO;
 (13)Russian and Iranian political and military influence in Syria present a threat to United States national security interests;
 (14)the United States Government, in concert with the international community, should hold accountable members of the Syrian regime and the Governments of the Russian Federation and Iran for atrocities against the Syrian people;
 (15)the Government of Turkey should take steps to significantly improve the dire climate for journalists and those supporting the journalism profession, including—
 (A)ending the targeting and imprisoning of journalists and allowing for the press and independent media to operate freely without fear of retribution from their government; and
 (B)releasing all journalists and media workers imprisoned for fulfilling their professional responsibilities;
 (16)press freedom is a fundamental human right and should be upheld and protected in Turkey and around the world;
 (17)the Government of Turkey should release all individuals detained on politically motivated charges, including staff locally employed by the United States diplomatic missions;
 (18)the Government of Turkey should halt its indiscriminate detention and prosecution of lawyers, judges, prosecutors, and court officials, and its targeting of lawyers’ associations;
 (19)the Government of Turkey should ensure that lawyers can visit detainees in police custody, and remind police and prosecutors of the protected role of lawyers under the International Covenant on Civil and Political Rights, done at New York December 19, 1966; and
 (20)the Government of Turkey should end the practice of prosecuting lawyers based on whom they have represented as clients.
				104.Strategy to prevent the resurgence of the Islamic State of Iraq and Syria (ISIS) and its
			 affiliates
 (a)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees a strategy to prevent the resurgence of ISIS and its affiliates in Iraq and Syria.
 (b)Elements of the strategyThe strategy required under subsection (a) shall include the following elements: (1)A summary of the United States national security interests in Iraq and Syria and the impact a resurgence of ISIS would have on those interests.
 (2)A comprehensive assessment of current training and support programs by agency or department, specifically focused on countering ISIS and other terrorist organizations, including non-lethal assistance, training, and organizational capacity for the SDF, the Iraqi Security Forces, the Kurdish Peshmerga, and others to counter gains by ISIS and its affiliates.
 (3)A detailed description of United States Government efforts to support, develop, and expand local governance structures in areas in Syria previously liberated from ISIS control.
 (4)An estimate of the number of current, active ISIS members in Iraq and Syria, including an assessment of those being held in detainee camps or prisons.
 (5)A comprehensive plan to address ISIS detainees currently being held in Syria and Iraq, including— (A)the designation of an existing official within the executive branch or the Department of State to serve as a senior-level coordinator to coordinate, in conjunction with the lead and other relevant agencies, all matters for the United States Government relating to the long-term disposition of ISIS fighter detainees, including all matters in connection with—
 (i)repatriation, transfer, prosecution, and intelligence-gathering; (ii)coordinating a whole-of-government approach with other countries and international organizations, including INTERPOL, to ensure secure chains of custody and locations of ISIS foreign terrorist fighter detainees;
 (iii)coordinating technical and evidentiary assistance to foreign countries to aid in the successful prosecution of ISIS foreign terrorist fighter detainees;
 (iv)all multilateral and international engagements led by the Department of State and other agencies that are related to the current and future handling, detention, and prosecution of ISIS foreign terrorist fighter detainees; and
 (v)communicating developments related to an ISIS detainee suspected of committing a criminal act against a United States citizen to the family of that citizen;
 (B)engagement with international partners on legal, tenable mechanisms for repatriating foreign fighters; and
 (C)a plan for how funds in Acts making appropriations will support disarmament, demobilization, disengagement, deradicalization, and reintegration of current and former members and affiliates of ISIS and their family members.
 (6)A description, which may be in classified form, of ISIS senior leadership and infrastructure and efforts to target leadership figures.
 (7)A comprehensive description of the activities of the United States Government, utilizing social media and other communication technologies, to counter ISIS’s propaganda and influence and its ability to use such technologies to recruit fighters domestically and internationally, including through private technology companies, and a description of how such activities are being coordinated across the United States Government.
 (8)A description of the steps taken by the United States Government, including through the use of economic sanctions to deny financial resources to ISIS and its affiliates, in conjunction with international partners and financial institutions.
 (9)A description of United States Government efforts to support credible war crimes prosecutions against ISIS fighters.
 (10)A plan to ensure the delivery of humanitarian assistance. 105.Briefings on Turkish incursion into northeast Syria (a)Sense of CongressIt is the sense of Congress that—
 (1)the Russian Federation and Iran continue to exploit a security vacuum in Syria and continue to pose a threat to vital United States national security interests; and
 (2)continued Turkish military activity in northeast Syria negatively impacts the national security interests of the United States.
					(b)Briefings required
 (1)In generalNot later than 15 days after the date of the enactment of this Act, and every 15 days thereafter, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, and in consultation with the heads of other appropriate Federal agencies, shall jointly brief the appropriate congressional committees on the October 2019 Turkish incursion into Syria, including the impact of the withdrawal of United States troops from northeast Syria.
 (2)Elements of the briefingThe briefing required under paragraph (1) shall include the following elements: (A)A description of the impact of the incursion on the ability of ISIS to reconstitute a physical caliphate.
 (B)A description of the impact of the incursion on the Russian Federation's military and political influence in Syria.
 (C)A description of the impact of the incursion on Iran’s ability to increase its military and political influence in Syria.
 (D)A comprehensive assessment of the United States Government's activities to counter Iranian and Russian influence in Syria.
 (E)An outline of any planned joint actions by the Department of State and the Department of Defense, in consultation with the heads of other appropriate Federal agencies, regarding any and all stabilization funds or activities for Syria and an explanation of how such funds and activities can contribute to stabilization in the current environment.
 (F)The creation and use by the Government of Turkey of safe zones to justify the involuntary or uninformed return of Syrian refugees from Turkey to Syrian territory or to justify the forced displacement of Syrians inside Syria or to prevent Syrians from seeking international protections.
 (G)The role of the Government of Turkey and Turkish-backed forces in facilitating humanitarian actors, including the cross-border work of international nongovernmental organizations (INGOs), and in ensuring efficient, open supply lines for humanitarian assistance and personnel through border crossing points on the Turkey-Syria and Iraq-Syria borders and facilitating safe passage of humanitarian assistance inside Syria based on need.
 (H)The impact of actions of the Government of Turkey and the Turkish Supported Opposition on the operation of camps in Syria for displaced people, in particular women and children, and the impact of such actions on whether residents of such camps are treated as civilian victims of conflict in accordance with international law and standards.
 (I)The actions of the Government of Turkey and Turkish-backed forces in taking effective measures to protect civilians and civilian infrastructure, including health facilities, water-pumping stations, and restricting use of explosive weapons in populated areas.
						106.Humanitarian assistance to the people of Syria
 (a)Sense of CongressIt is the sense of Congress that all parties to the conflict in Syria should uphold international humanitarian principles by facilitating and expanding humanitarian access across Syria and supporting the rapid, safe, and unhindered delivery of humanitarian assistance to those in greatest need.
 (b)AuthorizationThe President is authorized to provide assistance authorized to be appropriated or otherwise made available to carry out the purposes of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), section 202 of the Food for Peace Act (7 U.S.C. 1722), and subsections (a) through (c) of section 2 of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601) to meet the urgent humanitarian needs of Syrian refugees and displaced persons, as well as communities hosting significant numbers of Syrian refugees and displaced persons, in accordance with established international humanitarian principles.
				107.Report on accountability for violations of international law, including war crimes, and other harm
			 to civilians in Syria during the Turkish incursion
 (a)Sense of CongressIt is the sense of Congress that— (1)Turkish and pro-Turkish forces should end all practices involving arbitrary arrests, enforced disappearances, torture, arbitrary executions, and other unlawful treatment; and
 (2)all parties in the Turkish incursion should reveal the fate or the location of all persons who have been subjected to enforced disappearance.
					(b)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall review evidence of these crimes committed by groups equipped and supported by Turkey, as authorized by the Syrian war crimes provision in section 1232 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, and submit to the appropriate congressional committees a report that describes the causes and consequences of civilian harm occurring during the Turkish incursion into northeast Syria, including violations of the law of armed conflict, and gross violations of human rights as a result of the actions of all parties to the conflict.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of civilian harm occurring in the context of the Turkish incursion, including—
 (i)mass casualty incidents; and (ii)damage to, and destruction of, civilian infrastructure and services, including—
 (I)hospitals and other medical facilities; (II)electrical grids;
 (III)water systems; and (IV)other critical infrastructure.
 (B)A description of violations of the law of armed conflict committed during the Turkish incursion into northeast Syria by Turkish or pro-Turkish forces, including—
 (i)alleged war crimes, including the alleged use of chemical weapons against civilian targets; (ii)specific instances of failure by the parties to the conflict to exercise distinction, proportionality, and precaution in the use of force in accordance with the law of armed conflict;
 (iii)arbitrary denials of humanitarian access and the resulting impact on the alleviation of human suffering;
 (iv)extra-judicial executions and detention-related abuses; and (v)other acts that may constitute violations of the law of armed conflict.
 (C)Recommendations for establishing accountability mechanisms for civilian harm, war crimes, other violations of the law of armed conflict, and gross violations of human rights perpetrated by Turkish and pro-Turkish forces in northeast Syria, including the potential for prosecuting individuals perpetrating, organizing, directing, or ordering such violations.
 108.Statement of policy on denouncing targeting of Kurdish community at the United NationsIt is the policy of the United States to use the voice and vote of the United States at the United Nations—
 (1)to denounce the targeting of the Kurdish community in northeast Syria; and (2)to oppose activities of the Government of Turkey targeting the Kurdish community in Syria.
				109.Participation of Turkey in NATO
 (a)FindingsCongress makes the following findings: (1)Article 1 of the North Atlantic Treaty, signed at Washington April 4, 1949, states, The Parties undertake, as set forth in the Charter of the United Nations, to settle any international dispute in which they may be involved by peaceful means in such a manner that international peace and security and justice are not endangered, and to refrain in their international relations from the threat or use of force in any manner inconsistent with the purposes of the United Nations.
 (2)Turkey has invaded northeast Syria with the intention of targeting the Kurdish minority in the country, in a manner inconsistent with Article 1 of the North Atlantic Treaty.
 (b)Department of State report on participation of Turkey in NATONot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that includes the following elements:
 (1)An assessment of the historical contributions made by Turkey to the NATO alliance since it became a member in 1952 .
 (2)An assessment of the impact of Turkey’s October 2019 incursion into northeast Syria on the national security of its NATO allies.
 (3)An assessment of Turkey’s role in the alliance and the future prospects for Turkey to fully embrace and implement all 14 articles of the North Atlantic Treaty.
					110.Report on net worth of President Recep Tayyip Erdoğan
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income of Turkish President Recep Tayyip Erdoğan and his family members (including spouse, children, parents, and siblings), including assets, investments, other business interests, and relevant beneficial ownership information.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 111.Sense of Congress on Geneva Convention prohibition against pillageIt is the sense of Congress that the United States will uphold its commitment to the prohibition against pillage as referenced in Article 33 of the Geneva Convention relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (commonly referred to as the Fourth Geneva Convention), particularly regarding oil.
			IIAssisting vulnerable Kurdish partners
 201.FindingsCongress makes the following findings: (1)As of November 14, 2019, according to the United Nations Office for the Coordination of Humanitarian Affairs, more than 190,000 Syrian Kurdish civilians are internally displaced and more than 400,000 civilians in the Syrian conflict zone will have significant humanitarian needs in Kurdish-controlled areas of northeastern Syria as a result of ongoing Turkish operations against Syrian Democratic Forces.
 (2)Members of the Syrian Democratic Forces have fought on the front lines against the Islamic State, in partnership and with the close support of the United States and its allies and partners.
				202.United States refugee program priorities
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern—
 (1)Syrian Kurds and other Syrians who were or are employed by the United States Government in Syria in support of the United States military or humanitarian mission in Syria, as determined by the Secretary of State, for an aggregate period of at least 1 year beginning on or after January 1, 2014;
 (2)Syrian Kurds and other Syrians who establish, to the satisfaction of the Secretary of State, that they are or were employed in Syria for an aggregate period of at least 1 year beginning on or after January 1, 2014, by—
 (A)a media or nongovernmental organization headquartered in the United States; or (B)an organization or entity that—
 (i)is closely associated with the United States military or humanitarian mission in Syria, as determined by the Secretary of State; and
 (ii)has received a grant from, or entered into a cooperative agreement or contract with, the United States Government;
 (3)the spouses, children, and parents of aliens described in paragraph (1); and (4)Syrian Kurds and other Syrians who—
 (A)have been identified by the Secretary of State as a persecuted group; and (B)have close family members (as described in section 201(b)(2)(A)(i) or 203(a) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i) and 1153(a)) in the United States.
 (b)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.
 (c)Membership in certain Syrian organizationsAn applicant for admission to the United States may not be deemed inadmissible based on membership in, or support provided to, the Syrian Democratic Forces.
 (d)Identification of other persecuted groupsThe Secretary of State is authorized to classify other groups of Syrians, including vulnerable populations, as Priority 2 refugees of special humanitarian concern.
				203.Special immigrant status for certain Syrian Kurds and other Syrians who worked for the United
			 States Government in Syria
 (a)In generalSubject to subsection (d)(1), for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may provide any alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) if—
 (1)the alien, or an agent acting on behalf of the alien, submits a petition to the Secretary under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));
 (2)the alien is otherwise eligible to receive an immigrant visa; (3)the alien is otherwise admissible to the United States for permanent residence (excluding the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4))); and
 (4)clears a background check and appropriate screening, as determined by the Secretary of Homeland Security.
 (b)Aliens describedAn alien described in this subsection— (1)(A)is a national of Syria or a stateless Kurd habitually residing in Syria;
 (B)was or is employed by, or on behalf of, the United States Government in a role that was vital to the success of the United States’ Counter ISIS mission in Syria, as determined by the Secretary of State, in consultation with the Secretary of Defense, for a period of at least 1 year beginning on January 1, 2014;
 (C)obtained a favorable written recommendation from the employee’s senior supervisor (or the person currently occupying that position) or a more senior person, if the employee’s senior supervisor has left the employer or has left Syria, in the entity that was supported by the alien;
 (D)cleared a background check and screening before submitting a petition under subsection (a)(1), pursuant to the requirements set forth in subsection (c)(3); and
 (E)has experienced or is experiencing an ongoing serious threat as a consequence of the alien’s employment by the United States Government; or
 (2)(A)is the spouse or a child of a principal alien described in paragraph (1); and (B)is following or accompanying to join the principal alien in the United States.
						(c)Evaluation of petitions
 (1)Designation of officerNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall designate a senior foreign service officer to provide an evaluation of potential applicants before approving a petition under this section.
 (2)GuidelinesNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall publish guidelines for evaluating petitions under this section.
					(3)Approval process
 (A)In generalExcept as provided in subparagraph (B), a petition may not be approved under this section unless the recommendation described in paragraph (1)(C) is approved by the designee referred to in paragraph (1), after conducting a risk assessment of the alien petitioner and an independent review of relevant records maintained by the United States Government or hiring organization or entity to confirm that the alien was employed by, and provided faithful service to, the United States Government.
 (B)Notification and appealAn applicant whose application has been denied under subparagraph (A)— (i)shall receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and
 (ii)shall be provided an opportunity for not more than 1 written appeal, which— (I)shall be submitted not more than 120 days after the date on which the applicant receives such written decision;
 (II)may request the reopening of such denial; and (III)shall provide additional information, clarify existing information, or explain any unfavorable information.
 (4)Evidence of serious threatIn making a determination under subsection (b)(1)(E), a credible sworn statement depicting dangerous country conditions and official evidence of such country conditions from the United States Government shall be considered as a factor in determining whether an alien petitioner has experienced or is experiencing an ongoing serious threat as a consequence of the alien's employment by the United States Government.
					(d)Numerical limitations
 (1)In generalExcept as otherwise provided under this subsection, the total number of principal aliens who may be provided special immigrant status under this section may not exceed 400 in any fiscal year beginning on or after the date of the enactment of this Act.
 (2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against any numerical limitation under section 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
 (3)Carry forwardIf the numerical limitation set forth in paragraph (1) is not reached during a fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—
 (A)the number of visas authorized under paragraph (1) for such fiscal year; and (B)the number of principal aliens provided special immigrant status under this section during such fiscal year.
 (e)Visa and passport issuance and feesAn alien described in subsection (b) may not be charged any fee in connection with an application for, or the issuance of, a special immigrant visa under this section.
 (f)Protection of aliensThe Secretary of State, in consultation with the heads of other appropriate Federal agencies, shall make a reasonable effort to provide protection to each alien described in subsection (b) who is seeking special immigrant status under this section or to immediately remove such alien from Syria, if possible, if the Secretary determines, after consultation, that such alien is in imminent danger.
 (g)SecurityAn alien is not eligible for admission as a special immigrant under this section if the alien is otherwise inadmissible to the United States under section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)).
				(h)Application process
 (1)RepresentationAn alien applying for admission to the United States as a special immigrant under this section may be represented during the application process, including at relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.
 (2)CompletionThe Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall ensure that applications for special immigrant visas under this section are processed in such a manner to ensure that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 9 months after the date on which an eligible alien submits all required materials to apply for such visa.
 (3)Rule of constructionNotwithstanding paragraph (2), any Secretary referred to in such paragraph may take longer than 9 months to complete the steps incidental to issuing a visa under this section if the Secretary—
 (A)determines that the satisfaction of national security concerns requires additional time; and (B)notifies the applicant of such determination.
 (i)Eligibility for other immigrant classificationAn alien may not be denied the opportunity to apply for admission under this section solely because such alien—
 (1)qualifies as an immediate relative of a national of the United States; or (2)is eligible for admission to the United States under any other immigrant classification.
 (j)Resettlement supportAn alien who is granted special immigrant status under this section shall be eligible for the same resettlement assistance, entitlement programs, and other benefits as are available to refugees admitted under section 207 of the Immigration and Naturalization Act (8 U.S.C. 1157).
 (k)Authority to carry out administrative measuresThe Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense shall implement any additional administrative measures they consider necessary and appropriate—
 (1)to ensure the prompt processing of applications under this section; (2)to preserve the integrity of the program established under this section; and
 (3)to protect the national security interests of the United States related to such program. (l)Savings provisionNothing in this section may be construed to affect the authority of the Secretary of Homeland Security under section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note).
 204.Processing mechanismsThe Secretary of State shall use existing refugee processing mechanisms in Iraq and in other countries in the region, as appropriate, through which—
 (1)aliens described in section 202(a) may apply and interview for admission to the United States as refugees; and
 (2)aliens described in section 203(b) may apply and interview for admission to the United States as special immigrants.
				IIISanctions and other restrictive measures
 301.DefinitionsIn this title: (1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (3)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States Code.
 (4)Foreign financial institutionThe term foreign financial institution has the meaning given that term in regulations prescribed by the Secretary of the Treasury. (5)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (6)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (7)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					AMeasures to deter Turkish malign activities in Syria
				311.Effective date; termination
					(a)Requirement for finding
 (1)In generalNot later than 45 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State, the Secretary of Defense, and the Director of National Intelligence, shall jointly submit to the appropriate congressional committees the finding and certification described in paragraph (2).
 (2)Finding and certification describedThe finding and certification described in this paragraph is a finding and certification that the Government of Turkey is not—
 (A)engaged in or knowingly supporting offensive operations against the Syrian Democratic Forces, Kurdish or Arab civilians, or other religious or ethnic minority communities in northeast Syria;
 (B)committing, directing, or knowingly facilitating the commission of serious violations of internationally recognized human rights in northeast Syria;
 (C)hindering counterterrorism operations against ISIS and its affiliates; and (D)engaged in the forcible repatriation of Syrian refugees from Turkey to Syria.
 (b)Effective dateThe requirements of this subtitle shall take effect on the first date on which the Secretary of State, the Secretary of Defense, and the Director of National Intelligence are unable or otherwise fail to submit jointly the finding and certification described in paragraph (2) of subsection (a) as required by paragraph (1) of that subsection.
 (c)TerminationThe requirements of this subtitle shall terminate if, after the effective date described in subsection (b), the Secretary of State, the Secretary of Defense, and the Director of National Intelligence jointly submit to the appropriate congressional committees the finding and certification described in subsection (a)(2).
					312.Restriction on arms sales to Turkey
					(a)Prohibition on arms transfers to Turkey
 (1)In generalOn and after the effective date described in section 311(b), no United States defense articles, services, or technology may be transferred under the Arms Export Control Act (22 U.S.C. 2751 et seq.) or any other provision of law to Turkey if such articles, services, or technology are likely to be used in operations by the Turkish Armed Forces in Syria.
 (2)ExceptionThe prohibition under paragraph (1) does not apply to transfers for ultimate end use by the United States Armed Forces or in military operations approved by NATO, or for verified incorporation into defense articles for re-exports to other countries.
						(b)Limitation on licenses to transfer defense articles or defense services to Turkey
 (1)In generalNotwithstanding section 3 or 36 of the Arms Export Control Act (22 U.S.C. 2753 and 2776) or any other provision of law, the President may not, on and after the effective date described in section 311(b), issue a license to export, or letter of offer or consent for the transfer of defense articles or defense services to Turkey unless—
 (A)the President notifies Congress of the President's intention to issue the license or letter of offer or consent;
 (B)a period of not less than 30 days elapses after Congress receives that notification; and (C)during the period described in subparagraph (B), a joint resolution disapproving the issuance of the license or letter of offer or consent is not enacted in accordance with paragraph (2).
							(2)Consideration of joint resolutions
 (A)SenateA joint resolution under paragraph (1) shall be considered in the Senate in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765).
 (B)House of RepresentativesFor the purpose of expediting the consideration and enactment of a joint resolution under paragraph (1), a motion to proceed to the consideration of any such joint resolution after it has been reported by the appropriate committee shall be treated as highly privileged in the House of Representatives.
 (3)ExceptionThe limitation under paragraph (1) does not apply to licenses required for transfers described in subsection (a)(2). The Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a monthly report summarizing each license approved under this exemption.
						313.Opposition to loans from international financial institutions that benefit the Government of Turkey
 (a)In generalThe President shall direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the Government of Turkey on and after the effective date described in section 311(b).
 (b)International financial institution definedIn this section, the term international financial institution has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)).
 (c)Exception for humanitarian purposesThe restrictions under subsection (a) shall not apply with respect to loans or financial or technical assistance provided for basic human needs.
 (d)Waiver for energy diversification projectsThe Secretary of the Treasury may waive, on a case-by-case basis, the application of the restrictions under subsection (a) only if , not later than 15 days after issuing the waiver, the Secretary submits to the appropriate congressional committees a written determination that the waiver will be used to support a project to diversify energy resources in Turkey and to lessen the dependence of Turkey on oil or gas from the Russian Federation or Iran, or to support a project to diversify energy resources in Europe and to lessen the dependence of Europe on oil or gas from the Russian Federation or Iran.
					314.Imposition of sanctions with respect to officials of the Government of Turkey relating to
			 operations in Syria
 (a)Certain senior officialsOn and after the effective date described in section 311(b), each of the following officials shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury:
 (1)The Minister of National Defense of Turkey. (2)The Chief of the General Staff of the Turkish Armed Forces.
 (3)The Commander of the 2nd Army of the Turkish Armed Forces. (4)The Minister of Treasury and Finance of Turkey.
						(b)Additional officials
 (1)List requiredNot later than 30 days after the effective date described in section 311(b), and every 60 days thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a list of individuals that the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, determines are—
 (A)senior officials of the Turkish Armed Forces leading offensive operations against the Syrian Democratic Forces, Kurdish or Arab civilians, or other religious or ethnic minority communities in northeast Syria; and
 (B)officials of the Government of Turkey significantly facilitating such operations. (2)Imposition of sanctionsOn and after the date that is 15 days after the submission of the most recent list required by paragraph (1), the President shall impose the following sanctions with respect to each foreign person identified on the list:
 (A)Property blockingThe President shall exercise all of the powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
							(B)Aliens inadmissible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien is— (I)inadmissible to the United States;
 (II)ineligible to receive a visa or other documentation to enter the United States; and (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
									(ii)Current visas revoked
 (I)In generalThe visa or other entry documentation of an alien shall be revoked, regardless of when such visa or other entry documentation is or was issued.
 (II)Immediate effectA revocation under subclause (I) shall— (aa)take effect immediately; and
 (bb)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 315.Imposition of sanctions with respect to foreign persons providing arms to Turkish forces in Syria (a)List requiredNot later than 90 days after the effective date described in section 311(b), and every 120 days thereafter and as new information becomes available, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a list of any foreign persons the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, determines to have knowingly provided, on or after such effective date, significant defense articles, services, or technology to Turkey likely to be used in operations by the Turkish Armed Forces in Syria.
 (b)Imposition of sanctionsOn and after the date on which the first list required by subsection (a) is submitted, the President shall impose 3 or more of the sanctions described in subsection (c) with respect to each foreign person identified on the list.
 (c)Sanctions describedThe sanctions that may be imposed with respect to a foreign person under subsection (b) are the following:
 (1)Export-Import Bank assistanceThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the foreign person.
 (2)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the foreign person under—
 (A)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i)); (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.);
 (C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or (D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.
 (3)Loans from United States financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the foreign person totaling more than $10,000,000 in any 12-month period unless the person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.
 (4)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the foreign person.
 (5)Prohibitions on financial institutionsThe following prohibitions may be imposed against the person if that person is a financial institution:
 (A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.
 (B)Prohibition on service as a repository of Government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.
							The imposition of either sanction under subparagraph (A) or (B) shall be treated as one sanction
			 for purposes of subsection (b), and the imposition of both such sanctions
 shall be treated as two sanctions for purposes of subsection (b).(6)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the foreign person.
 (7)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the person has any interest.
 (8)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the foreign person.
 (9)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—
 (A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign person has any interest;
 (B)dealing in or exercising any right, power, or privilege with respect to such property; or (C)conducting any transaction involving such property.
 (10)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign person.
 (11)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign person.
 (12)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.
 (d)ExceptionSanctions imposed under this section shall not apply to transfers of defense articles, services, or technology for ultimate end use by the United States Armed Forces or in military operations approved by NATO or for verified incorporation into defense articles for re-export to other countries.
					316.Imposition of sanctions with respect to foreign financial institutions that facilitate transactions
			 for
			 Turkish Armed Forces
					(a)Halk Bankasi or Halkbank
 (1)In generalOn and after the effective date described in section 311(b), the President shall impose 3 or more of the sanctions described in subsection (c) with respect to—
 (A)Halk Bankasi; (B)Halkbank; and
 (C)any successor entity to an entity specified in subparagraph (A) or (B).
 (2)Failure to impose sanctions on Halk Bankasi or HalkbankIf, as of the date that is 90 days after the effective date described in section 311(b), the President has not imposed 3 or more of the sanctions described in subsection (c) with respect to a financial institution described in paragraph (1), that institution shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
						(b)Additional foreign financial institutions
 (1)In generalIf the President determines, on and after the effective date described in section 311(b), that any foreign financial institution (other than a financial institution specified in subsection (a)(1)), has knowingly facilitated a significant transaction for the Turkish Armed Forces for the purpose of supporting the military operations of Turkey in Syria, the President shall, not later than 60 days after that determination, impose 3 or more of the sanctions described in subsection (c) with respect to that foreign financial institution.
 (2)Regulations requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to implement paragraph (1).
 (c)Sanctions describedThe sanctions that may be imposed under subsection (a) or (b) with respect to a foreign financial institution are the following:
 (1)Export-import bank assistance for exportsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the foreign financial institution.
 (2)Loans from united states financial institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to the foreign financial institution totaling more than $10,000,000 in any 12-month period unless the foreign financial institution is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.
 (3)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the foreign financial institution.
 (4)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the foreign financial institution as a primary dealer in United States Government debt instruments.
 (5)Prohibition on service as a repository of government fundsThe foreign financial institution may not serve as an agent of the United States Government or serve as a repository for United States Government funds.
 (6)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the foreign financial institution has any interest.
 (7)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the foreign financial institution.
 (8)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—
 (A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign financial institution has any interest;
 (B)dealing in or exercising any right, power, or privilege with respect to such property; or (C)conducting any transaction involving such property.
 (9)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign financial institution.
 (10)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign financial institution.
 (11)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the foreign financial institution, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.
						BOther sanctions and restrictive measures
				321.Imposition of sanctions with respect to officials of the Government of Turkey involved in human
			 rights abuses
 (a)In generalOn and after the date that is 90 days after the date of the enactment of this Act, and every 120 days thereafter, the President shall impose the sanctions described in subsection (b) with respect to any official of the Government of Turkey or member of the Turkish Armed Forces that the President determines is responsible for serious abuses of internationally recognized human rights relating to Turkey’s invasion of northeast Syria.
 (b)Sanctions describedThe sanctions to be imposed with respect to an official described in subsection (a) are the following:
 (1)Property blockingThe President shall exercise all of the powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(2)Aliens inadmissible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(B)Current visas revoked
 (i)In generalThe visa or other entry documentation of an alien shall be revoked, regardless of when such visa or other entry documentation is or was issued.
 (ii)Immediate effectA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 322.Imposition of CAATSA section 231 sanctions against Turkey (a)Treatment of purchase of S-400 air and missile defense system as sanctionable transactionFor the purposes of section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525), Turkey’s acquisition of the S-400 air defense system from the Russian Federation beginning July 12, 2019, shall be considered to be a significant transaction described in that section.
 (b)Imposition of sanctionsNot later than 30 days after the date of the enactment of this Act, the President shall, in accordance with section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525), impose 5 or more of the sanctions described in section 235 of that Act (22 U.S.C. 9529) with respect to each person that knowingly engaged in the acquisition of the S-400 air defense system from the Russian Federation.
					323.Prohibition on transfer of F–35 aircraft to Turkey
 (a)In generalExcept as provided under subsections (b) and (c), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of an F–35 aircraft to Turkey;
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of F–35 aircraft in Turkey; or
 (3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, an F–35 aircraft transferred to Turkey.
 (b)WaiverThe President may waive the limitation under subsection (a) upon a written certification to Congress that—
 (1)the Government of Turkey no longer operates, possesses, exercises effective control over, or is pursuing any activity to reacquire the S-400 air defense system or a successor system; and
 (2)no S-400 air defense system or successor system is operated or maintained by Russian nationals, or persons acting on behalf of the Russian Federation, inside Turkey.
 (c)ExceptionThe limitation under subsection (a) does not apply to F–35 aircraft operated by the United States Armed Forces or other international consortium members other than Turkey.
 (d)Transfer definedIn this section, the term transfer includes the physical relocation outside of the continental United States. 324.Limitations on future transfer of F–35 aircraft to TurkeyNotwithstanding any other provision of law (other than section 323), any sale or transfer on or after the date of the enactment of this Act of F–35 aircraft to Turkey shall be subject to the requirements of section 36 of the Arms Export Control Act (22 U.S.C. 2776).
				325.Prohibition on export or transfer to Turkey of F–16 aircraft and related training, spare parts, and
 other supportThe President may not issue a license to export, consent to the transfer of, or approve a letter of offer for F–16 aircraft or logistics, training, provision of spare parts or components, or other support for F–16 aircraft to the Government of Turkey, and no United States defense articles or services may be provided for such purposes, until 15 days after the President certifies in writing to Congress that—
 (1)the Government of Turkey no longer operates, possesses, exercises effective control over, or is pursuing any activity to reacquire the S-400 air defense system or a successor system; and
 (2)no S-400 air defense system or successor system is operated or maintained by Russian nationals, or persons acting on behalf of the Russian Federation, inside Turkey.
					326.Imposition of sanctions with respect to support by the Russian Federation for the Assad regime
 (a)List requiredNot later than 90 days after the date of the enactment of this Act, and every 120 days thereafter, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a list of each Russian person that the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, determines, on or after such date of enactment, knowingly exports, transfers, or otherwise provides to Syria significant financial, material, or technological support that contributes materially to the ability of the Government of Syria to acquire defense articles, defense services, and related information.
 (b)SanctionsA Russian person identified on the list required by subsection (a) shall be subject to the same sanctions as a person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
					(c)Waiver
 (1)In generalThe President may, on a case-by-case basis and for renewable periods of not to exceed 60 days, waive the application of this section with respect to a Russian person if the President determines and certifies to the appropriate congressional committees that such a waiver is in the vital national security interests of the United States.
 (2)CertificationThe certification referenced in paragraph (1) shall include a detailed explanation of the specific factors upon which the determination was made that a waiver is in the vital national security interests of the United States.
 (3)BriefingNot later than 10 days after the issuance of a waiver under paragraph (1), and every 90 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the justification for the waiver.
 (d)Russian person definedIn this section, the term Russian person has the meaning given that term in section 256(c) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9545(c)).
					327.Sense of Congress on civilian nuclear cooperation agreements with Turkey
 (a)Sense of CongressIt is the sense of Congress that— (1)the statement by President Erdogan on September 4, 2019, that he cannot accept a state of affairs in which Turkey has no missiles armed with nuclear warheads, along with other concerning statements from senior officials that Turkey may pursue a nuclear-weapons capability, runs counter to Turkey's obligations under the Nuclear Nonproliferation Treaty;
 (2)concerns have been raised about Turkey’s adherence to international nonproliferation agreements, including the Chemical Weapons Convention;
 (3)Congress should exercise oversight of the 2008 United States-Turkey civilian nuclear cooperation agreement (123 agreement) prior to its automatic renewal in 2023 if credible evidence emerges that the Government of Turkey may pursue development of a nuclear weapon; and
 (4)a new or renewed civilian-nuclear cooperation agreement with the Government of Turkey should be made in accordance with the requirements of section 123 of the Atomic Energy Act of 1954 (42 U.S. 2153) and Congress should be afforded the opportunity to vote on the renewal of such an agreement if circumstances surrounding Turkey’s nuclear program or United States-Turkey relations undergo a substantial change.
 (b)DefinitionsIn this section: (1)Chemical Weapons ConventionThe term Chemical Weapons Convention means the Convention on the Prohibition of the Development, Production, Stockpiling and use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993.
 (2)Nuclear Nonproliferation TreatyThe term Nuclear Nonproliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968.
						CGeneral provisions
				331.Exceptions; waivers
 (a)Exception for intelligence activitiesSanctions under this title shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (b)Exception for official business of United States GovernmentSanctions under this title shall not apply to the conduct of the official business of the United States Government by employees, contractors, or grantees of the United States Government.
 (c)Exceptions for compliance with international obligations and law enforcement activitiesSanctions under this title shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—
 (1)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or
 (2)to carry out or assist law enforcement activity in the United States. (d)Exception relating to importation of goods (1)In generalThe authorities and requirements to impose sanctions authorized under this title shall not include the authority or a requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
						(e)National security waiver
 (1)In generalThe President may, on a case-by-case basis, waive for a period of not more than 90 days, the imposition of sanctions under section 314, 315, 316, or 321 with respect to a foreign person if the President submits to the appropriate congressional committees—
 (A)a written determination that the waiver is important to the national security interests of the United States;
 (B)a detailed explanation of how the waiver is important to those interests; and (C)a report addressing whether the Government of Turkey is—
 (i)engaged in offensive operations against the Syrian Democratic Forces, Kurdish or Arab civilians, or other religious or ethnic minority communities in northeast Syria;
 (ii)committing, directing, or knowingly facilitating the commission of gross violations of internationally recognized human rights in northeast Syria;
 (iii)hindering counterterrorism operations against ISIS and its affiliates; or (iv)engaged in the forcible repatriation of Syrian refugees from Turkey to Syria.
 (2)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under paragraph (1) for additional periods of not more than 90 days each if, not later than 30 days before the waiver expires, the President submits to the appropriate congressional committees—
 (A)a written determination that the renewal of the waiver is important to the national security interests of the United States;
 (B)a detailed explanation of how the renewal of the waiver is important to those interests; and (C)a report addressing whether the Government of Turkey is—
 (i)engaged in offensive operations against the Syrian Democratic Forces, Kurdish or Arab civilians, or other religious or ethnic minority communities in northeast Syria;
 (ii)committing, directing, or knowingly facilitating the commission of gross violations of internationally recognized human rights in northeast Syria;
 (iii)hindering counterterrorism operations against ISIS and its affiliates; or (iv)engaged in the forcible repatriation of Syrian refugees from Turkey to Syria.
 (f)Humanitarian waiverThe President may waive the application of section 314, 315, 316, or 321 for the purpose of providing humanitarian assistance if the President submits to the appropriate congressional committees—
 (1)a written determination that such a waiver is important to address a humanitarian need and consistent with the national security interests of the United States; and
 (2)a justification relating to such determination.
						332.Implementation; regulations; penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title.
 (b)RegulationsThe President shall issue such regulations, licenses, and orders as are necessary to carry out this title.
 (c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this title or any regulation, license, or order issued to carry out this title shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
					333.Studies on effectiveness of sanctions in achieving foreign policy objectives
					(a)Independent studies
 (1)In generalThe Secretary of State shall provide for the performance of 2 independent studies on the use of sanctions by the United States Government and the effectiveness of sanctions in achieving foreign policy objectives that includes an assessment of the following:
 (A)Whether the United States Government is appropriately organized, staffed, and resourced to effectively develop and implement sanctions as a tool of foreign policy and coordinate sanctions policy and implementation with allies and other like-minded governments.
 (B)The effect of sanctions on the decisionmaking calculus of the countries, entities, or individuals subject to sanctions.
 (C)The effect of the threat of sanctions on, and cases in which the threat of sanctions have affected, the decision-making calculus of countries, entities, or individuals subject to such threat.
 (D)The effect on United States national security, including the ability to deter problematic behavior, when mandatory statutory sanctions are not implemented.
 (E)Cases in which sanctions have led to a desired change in behavior by the country, entity, or individual subject to the sanctions.
 (F)Cases in which sanctions have led to an undesirable change in behavior by the country, entity, or individual subject to the sanctions.
 (G)The effect of sanctions on United States businesses and businesses in countries that are allies of the United States.
 (H)Whether extensive or exhaustive sanctions have been a precursor to increased military actions. (I)Whether unilateral sanctions have been effective in changing behavior or otherwise advancing national security or foreign policy objectives.
 (J)Cases in which sanctions used in combination with extensive diplomacy have had led to desired changes in behavior.
 (K)The collateral effects of sanctions on civilians and their welfare. (L)The record of all sanctions imposed by the United States currently in effect, by country, and how long those sanctions have been in effect.
 (M)The history of sanctions imposed with respect to allies of the United States and the result of those sanctions.
 (2)Consultation with CongressEach entity performing a study mandated under paragraph (1) shall consult with the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives while conducting the study.
						(3)Submission to congress
 (A)In generalNot later than June 1, 2020, the Secretary shall submit the results of each study required by paragraph (1) to the appropriate congressional committees.
 (B)FormThe results of each study submitted under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
 (b)Entities to perform studiesThe Secretary shall provide for the studies required by subsection (a) to be performed as follows: (1)One study shall be performed by the Comptroller General of the United States.
 (2)One study shall be performed by a federally funded research and development center that has recognized credentials and expertise in national security and foreign policy.
						IVMiscellaneous
			401.Agreement for NATO members not to acquire defense technology incompatible with the security of NATO
 systemsThe U.S. mission to NATO shall pursue an agreement that members will not acquire defense technology incompatible with the security of NATO systems.
 402.No authorization for the use of military forceNothing in this Act shall be construed as an authorization for the use of military force. VTermination 501.TerminationThis Act shall terminate on the date that is 5 years after the date of the enactment of this Act.December 12, 2019Reported with an amendment